PARTICIPATION AGREEMENT By and Among OCC ACCUMULATION TRUST And PROVIDENTMUTUAL LIFE AND ANNUITY COMPANY OF AMERICA And PROVIDENT MUTUAL LIFE INSURANCE COMPANY And OCC DISTRIBUTORS THIS AGREEMENT, effective the 16th day of September, 1994, by and amount PROVIDENTMUTUAL LIFE AND ANNUITY COMPANY OF AMERICA (“PLACA”), a Delaware Corporation, on its own behalf and on behalf of each separate account of PLACA named in Schedule I to this Agreement, as may be amended from time to time, PROVIDENT MUTUAL LIFE INSURANCE COMPANY (“Provident Mutual”; PLACA and Provident Mutual hereinafter collectively referred to as the “Company”), a Pennsylvania Corporation, on its own behalf and on behalf of each separate account of Provident Mutual named in Schedule I to this Agreement (PLACA and Provident Mutual separate accounts named in Schedule I hereinafter individually referred to as the “PLACA Account” and the “Provident Mutual Account” and collectible referred to as the “Account”), OCC ACCUMULATION TRUST (formerly known as Quest for Value Accumulation Trust), an open-end diversified management investment company organized under the laws of the State of
